Citation Nr: 1504408	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-49 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiac disorder, to include atrial fibrillation and valvular heart disease, claimed as ischemic heart disease due to in-service herbicide exposure.

3.  Entitlement to a separate compensable evaluation for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to a separate compensable evaluation for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a separate compensable evaluation for diabetic ulcer of the left foot.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, January 2011, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In January 2014, the Board denied an initial evaluation in excess of 10 percent for type 2 diabetes for the period from March 26, 2010 to April 15, 2012; denied an evaluation in excess of 20 percent for type 2 diabetes effective from April 16, 2012; and denied initial evaluations in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.  The issues of an increased initial evaluation for PTSD, service connection for a cardiac disorder, and for separate compensable evaluations for peripheral neuropathy in the upper extremities and for a left foot diabetic ulcer were remanded for further development.  

In October 2014, the Appeals Management Center (AMC) furnished a supplemental statement of the case which included the 4 issues denied by the Board in the January 2014 decision.  The Board's decision is final as to those issues.  See 38 C.F.R. § 20.1100 (2014).  The Veteran did not appeal that decision or file for reconsideration.  Thus, although the issues were erroneously listed in the supplemental statement of the case, they are no longer for consideration.  

The issue of entitlement to TDIU is inferred herein and will be discussed in further detail below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for a cardiac disorder; for separate evaluations for peripheral neuropathy of the upper extremities and for a left foot ulcer; and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD, and no more, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2009 and January 2010, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The letters also provided notice as to how VA assigns disability ratings and effective dates.  The PTSD rating issue is downstream in that it arose following the original grant of service connection and additional notice is not required.  Nonetheless, the Veteran has been advised of applicable rating criteria throughout the appeal and the claim was most recently readjudicated in the October 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service records, VA medical center records, and identified private records.  Information in the medical records shows that the Veteran is receiving "regular" Social Security.  On review, this is based on age and not disability.  Thus, the Board declines to remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Veteran underwent VA PTSD examinations in May 2010 and March 2014.  The examinations contain findings necessary for ratings purposes and are adequate.  Further examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication of the issue decided.  See 38 C.F.R. § 3.159(c) (2014).  

Analysis

In July 2010, the RO granted service connection for PTSD and assigned a 30 percent rating from November 17, 2009.  The Veteran disagreed with the rating and perfected this appeal.  

At the outset, the Board notes that on August 4, 2014, VA announced an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The provisions of this interim rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45094 (August 4, 2014).  This appeal was initially certified to the Board prior to August 2014.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders  A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Veteran underwent a private psychological evaluation in April 2009.  He reported stressors related to Vietnam service.  He sometimes experiences intrusive thoughts and described avoidance of thoughts, feelings, and conversations associated with his traumatic experiences.  He reported feelings of detachment or estrangement from others and also severe troubles with irritability and angry outbursts.  He noted that he tends to throw items and slam doors, but he denied any acts of physical violence.  He reported problems with concentration, hypervigilance, and exaggerated startle response.  His mood was described as "pretty good" most of the day and he denied suicidal and homicidal ideation.  

On mental status examination, he was extremely pleasant and cooperative.  Impulse control appeared to fall below normal limits.  Speech was quite normal, but form of thought was remarkable for circumstantiality.  Thought content was normal.  Affect was normal and stable during the evaluation.  The Veteran was oriented to all three spheres, but attention capacities and concentration ability appeared to fall below normal limits.  Memory fell within normal limits.  Judgment and insight appeared to fall below normal limits.  

Following examination and psychological testing, diagnosis was PTSD and depressive disorder, not otherwise specified.  GAF was 57.  The examiner stated that this score was based on the presence of moderate symptoms or moderate difficulty in functioning.  She further noted difficulties in family relationships, judgment-related issues, thinking difficulties, and mood.  

The Veteran underwent a VA examination in May 2010.  He indicated that he did not have any awareness that he had a problem and he just accepted what was going on with him as relatively normal and he just tried to deal with it.  He reported that his friends advised him to see the private psychologist and she would provide evidence for his claim.  He had no therapeutic contact with her and had never seen her before or since the April 2009 visit.  He further reported that the psychologist told him he had PTSD but that he was coping with it quite well.  The Veteran reported trouble with irritability and temper tantrums.  He has never assaulted anyone but has trashed a number of things over the years.  He described himself as somewhat vigilant and mildly uncomfortable around large groups of people.  

On mental status examination, the Veteran was independent for all activities of daily living and was alert and oriented.  He spoke generally in normal tones, rhythms, and rates and conversation was generally relevant and coherent.  Mood appeared to be one of mild to moderate depression.  Affect was responsive and reasonably well-modulated.  He had a decent sense of humor and was polite and pleasant.  Memory and intellect appeared to be intact, and insight and judgment with regard to normal everyday affairs was unhampered.  Diagnosis was PTSD, mild to at worse moderate intensity (currently untreated).  GAF was approximately 55 to 60.  The examiner further noted it was mostly with respect to social and emotional/psychological functioning that he was having some difficulties.  He had no difficulty working over the years, although many of his jobs involved working by himself.

The Veteran most recently underwent a VA PTSD examination in March 2014.  This examination was conducted by the same examiner who evaluated him in 2010.  The Veteran reported bad memories of his experiences on an almost daily basis and he has distressing dreams every several months or so.  At times he feels emotionally detached from others and it is hard to express his emotions.  He has some trouble concentrating and described himself as angry and capable of angry outbursts.  He was working part-time.  

On mental status examination, he was alert and oriented with no signs of psychosis.  Conversation was generally relevant and coherent.  Mood appeared to be euthymic.  Affect was responsive and reasonably well-modulated.  Memory and intellect appeared to be intact and insight and judgment were unhampered with regard to normal everyday affairs.  Diagnosis was PTSD, mild to moderate intensity, with no increases in severity since his 2010 examination.  The examiner further stated the Veteran's symptoms were not significantly severe enough to make major impairments in occupational or social functioning.  He continues to work and is not receiving any medication or treatment for his PTSD.  

VA medical records do not show treatment or complaints related to PTSD.

As set forth, the private examiner described the Veteran's symptoms as moderate.  The VA examiner found his symptoms to be mild to occasionally moderate.  On review and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates a 50 percent rating for the entirety of the appeal period in that there is evidence of occupational and social impairment with reduced reliability and productivity.  While the Veteran reportedly had good judgment for everyday affairs, the private examiner noted some impaired judgment due to irritability and angry outbursts.  The Veteran also exhibited disturbances of motivation and mood to include symptoms of depression.  In terms of relationships, the Veteran preferred to work alone.  The VA examiner noted his problems were primarily with social functioning and the private examiner noted family problems, to include two divorces.

A rating greater than 50 percent is not warranted at any time during the appeal period.  In making this determination, the Board acknowledges the private examiner's statement that the Veteran had difficulties in areas including relationships, judgment, thinking and mood.  The overall evidence, however, does not show impairment consistent with a 70 percent rating.  That is, the Veteran does not exhibit suicidal ideation, obsessional rituals, or speech intermittently illogical, obscure or irrelevant.  While he has some depression, it is not near-continuous and does not affect his ability to function independently.  As noted, there is some evidence of impaired impulse control.  The Veteran described slamming doors, verbal outbursts, etc., but periods of violence, to include physical assaults, are not shown.  There is no evidence of spatial disorientation or neglect of personal appearance and hygiene.  The Veteran has a long and apparently successful work history and there is no evidence that he is unable to establish and maintain effective social relationships.  In this regard, the Veteran described a good relationship with his son and he actively participates in motorcycle clubs.  On recent examination, he reported he had a girlfriend.

In his December 2010 Form 9, the Veteran argued that he knew other Veterans with similar GAF scores who were receiving 70 percent ratings.  The Board is not familiar with the details of those cases, but notes that a GAF score is not determinative by itself and is only part of the relevant evidence for consideration.  Thus, a particular score does not equate to a particular rating.  The Veteran's GAF scores are consistent with moderate symptoms.  

The Board also acknowledges the Veteran's contention that the assigned rating does not adequately reflect the severity of his PTSD.  The Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  The Veteran's lay contentions, however, do not outweigh the objective findings as set forth above.  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates the Veteran's occupational and social impairment based on PTSD symptoms.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to PTSD, the Veteran is service-connected for type 2 diabetes, diabetic peripheral neuropathy, and a left foot ulcer.  Because the only increased rating claim being addressed at this time on the merits is for PTSD, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  


ORDER

An initial 50 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Service connection for a cardiac disorder

In the January 2014 remand, the Board determined that although atrial fibrillation was not a disease presumptively associated with Agent Orange, that an examination was warranted to determine if it was related to herbicide exposure or any other incident in service.  

The Veteran underwent an examination in March 2014.  The examiner stated that there was no evidence of valvular disease and that atrial fibrillation was not as likely as not related to military service because to his knowledge, atrial fibrillation was not a VA presumptive illness related to Agent Orange exposure.  

On review, the rationale for the opinion is inadequate for rating purposes.  That is, it is based on the fact that atrial fibrillation is not presumptively associated with herbicide exposure.  The purpose of the examination was to get an opinion on direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.)  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additional opinion is needed.  
Separate compensable ratings for peripheral neuropathy of the right and left upper extremities

Pursuant to the January 2014 remand, in August 2014, the Veteran underwent a VA examination to determine the severity of diabetic peripheral neuropathy in his upper extremities.  Following this, the RO was instructed to review the appeal on the basis of the additional evidence and if the benefit sought was not granted, was to issue a supplemental statement of the case.  

On review, this evidence was not considered and the issues of entitlement to separate compensable evaluations for peripheral neuropathy of the right and left upper extremities were not adjudicated.  That is, the issues were not addressed in the October 2014 supplemental statement of the case or in a separate rating decision.  Accordingly, a remand is needed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Separate compensable rating for left foot diabetic ulcer

Pursuant to the January 2014 remand, the Veteran was to undergo a VA examination to determine the severity of his left foot ulcer.  The examination was to include unretouched color photographs.  The Veteran underwent an examination in March 2014 and the examiner stated that photos would be taken as requested.  On review, the Board is unable to locate the photographs in the electronic claims folder.  Thus, a remand is necessary.  See Stegall.

In connection with a VA peripheral neuropathy examination in August 2014, the examiner noted that that the Veteran sees a VA podiatrist for periodic nail debridement and left foot plantar ulceration under the big toe.  Callus formation was debrided with a blade and foam pad to offload his weight in April, May and July 2014 with another appointment scheduled in September 2014.  On review, VA records were last uploaded in January 2014.  Records related to the ulcer and callus formation are relevant to this claim and updated VA records should be obtained.  


TDIU

Information in the claims folder showed that the Veteran was working part-time as a snowplow driver.  In correspondence dated in September and October 2014, the Veteran reported that he could no longer pass his commercial driver's license physical due to his service-connected disabilities.  Under these circumstances, a claim of entitlement to TDIU is for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of entitlement to TDIU is "part of," and not separate from, a claim of entitlement to an increased rating).  This issue should be developed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant records from the VA Medical Center in Butler, Pennsylvania for the period from January 2014 to the present.  

2.  The AOJ should request additional opinion from the March 2014 VA examiner as to the etiology of claimed atrial fibrillation.  If this examiner is unavailable, the requested opinion should be obtained from a similarly qualified physician.  The electronic claims folder must be available for review.  Additional examination is not necessary unless requested by the examiner.  

The examiner is requested to opine whether it is at least as likely as not that the Veteran's atrial fibrillation is due to his presumed exposure to Agent Orange.  The examiner is advised that service connection for the disease at issue can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.  The examiner must provide a complete rationale for any opinion offered.  

3.  The AOJ must obtain the photographs taken at the time of the March 2014 examination for the left foot ulcer and upload copies of them to the electronic claims folder.  If the photographs cannot be located, then new photographs must be obtained as requested in the January 2014 remand.

4.  The AOJ should take appropriate steps to develop the claim for TDIU.  This includes sending a compliant VCAA letter and asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

5.  Upon completion of the above development, and any additional development deemed appropriate, the AOJ should adjudicate the issues of entitlement to service connection for a cardiac disorder claimed as ischemic heart disease due to in-service herbicide exposure; entitlement to separate compensable evaluations for peripheral neuropathy of the right and left upper extremities and for a diabetic ulcer of the left foot; and entitlement to TDIU.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


